DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

 Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/01/2022 together with examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection have been herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

This application is in condition for allowance except for the presence of claims 15 and 17 directed to invention non-elected without traverse.  Accordingly, claims 15 and 17 have been cancelled.
Claims 1-6, 8, 10-14 and 18-20 are pending and under examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott A. McCollister on 08/25/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, claim 1 is amended as:
1. 	A transmucosal delivery system for idebenone, comprising an outer, hydrophilic, phase that makes up 20 to 70 wt.% of the total weight of the transmucosal delivery system for idebenone and which contains at least one hydrophilic polymer, and an inner, hydrophobic, phase which contains idebenone and at least one hydrophobic substance, wherein the at least one hydrophobic substance in the inner, hydrophobic, phase comprises methyl salicylate, tributyl citrate, triethyl citrate, eucalyptol, methyl salicylate, linoleic acid, oleic acid and/or mixtures thereof, wherein the inner, hydrophobic, phase is emulsified in the form of droplets in the outer phase, characterised in that the inner, hydrophobic, phase is stabilised by at least one emulsifier in the outer phase,  wherein the at least one emulsifier comprises polysorbate, sorbitan esters, polyoxyethylene fatty acid ethers and/or mixtures thereof, and wherein the transmucosal delivery system for idebenone further comprises a vitamin E free-radical scavenger.

Claims 10-12, cancel claims 10-12.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one artisan in the art would not be motivated to combine all the teaching in the arts of records to produce the narrowed down claimed invention with reasonable expectation of success. Furthermore, a corresponding application with similar scope of claimed invention in EPO is allowed as EP3589270B1. Since there is no other outstanding issue remaining, claims 1-6, 8, 13-14 and 18-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8, 13-14 and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613